DETAILED ACTION
1.	Claims 1, 2, 4, 6, 7, 10, 11, 13, 15, 16, 19, 20, 21, and 22 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 12/14/2020 is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 2, 4, 7, 10, 11, 13, 16, 19, 20, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai (US 2012/0174012 A1) and further in view of Duncan et al. (US 2007/0294630 A1), Butler et al. (US 2011/0283211 A11), and Van Ieperen et al. (US 2012/0254782 A1), hereinafter referred to as Van.

Note: Van Ieperen et al. (US 20120254782 A1) claims proper support to Provisional application 61/470420 filed 3/31/2011. All of the below relied on portions of Van are fully supported by the provisional application.   


device, the method comprising:
receiving a first input for capturing an image in an application corresponding to a first display window (Fig. 4 elements 5402- 5404, Paragraph 0015, Paragraph 0016, Paragraph 0017, Paragraph 0027, Paragraph 0029, and Paragraph 0030: drag-drop even initiated at portion of image displayed in a window generated by a window controller which causes capturing module to obtain bitmap of the image.);
displaying a captured image corresponding to the image, wherein the captured image is displayed to be overlapped with at least a part of the image on the first display window (Fig. 3, Fig. 4 elements 5404-5406, Paragraph 0019 lines 1-4, Paragraph 0025 lines 1-7, and Paragraphs 0030-0032: the bitmap image is displayed in a transparent window overlapped with the portion of the image);
moving the captured image to an application corresponding to a second display window based on a drag input and in response to a completion of the drag input made on the captured image, displaying the captured image inserted into the second display window (Fig. 3, Fig. 4 elements 5407-5408, Paragraph 0021, Paragraph 0022, Paragraph 0025 lines 7-13, and Paragraphs 0033-0034: bitmap image is dragged and dropped to second window generated by a window controller where it is inserted and displayed in the second window).
While Tsai teaches receiving a first input for capturing an image in an application corresponding to a first display window and a drag input, they fail to explicitly show touch input, wherein the capturing of the image comprises determining the image to be captured; and displaying, on the first display window the image to be captured differently from regions other than the image on the first display window, as recited in the claims. Duncan teaches capturing content similar to that of Tsai. In addition, Duncan further teaches
touch inputs (Paragraph 0019 lines 7-13);
(Paragraph 0024: designating portion of content to be captured);
 and displaying the image to be captured differently from regions other than the image (Paragraph 0026: alterations may be made to the designated and/or non-designated content to draw attention including changing color, changing brightness, or applying overlays).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tsai and Duncan before him at the time the invention was made, to modify the receiving a first input for capturing an image in an application corresponding to a first display window and a drag input taught by Tsai to include the touch inputs; capturing of an image comprises determining the image to be captured; and displaying the image to be captured differently from regions other than the image of Duncan, in order to obtain receiving a first touch input for capturing an image in an application corresponding to a first display window, wherein the capturing of the image comprises determining the image to be captured; displaying, on the first display window the image to be captured differently from regions other than the image on the first display window; moving the captured image to an application corresponding to a second display window based on a drag touch input; in response to a completion of the drag touch input made on the captured image, displaying the captured image inserted into the application corresponding to the second display window.  It would have been advantageous for one to utilize such a combination as allowing the user to explicitly define a portion they wish to capture, therefore improving usability by giving the user greater control and flexibility over the use of displayed content. Further, it would allow the user to utilize forms of input (touch inputs) that are well-known and readily available in the prior art. Further, the combination would draw the user's attention to the content to be captured, as suggested by Duncan (Paragraph 0026 lines 2-4).
While Tsai and Duncan teaches in response to a completion of the drag touch input made on the captured image, displaying the captured image inserted into the application corresponding to the 
a predefined area of a display window corresponding to an application to which an image is to be inserted (Fig. 5A elements 500 and 520, Paragraph 0042, and Paragraph 0044 lines 1-3: image receiving area of an application display window that accepts a drag and dropped image).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tsai, Duncan, and Butler before him at the time the invention was made, to modify the second display window taught by Tsai and Duncan to include a predefined area of a display window corresponding to an application to which an image is to be inserted of Butler, in order to obtain a predefined area of the second display window to which the captured image is to be inserted.  It would have been advantageous for one to utilize such a combination as properly inserting the image into an application that provides specific functions with respect to an inserted image, such as completing a template for designing a photobook (as provided by Butler, see Par. 42). Tsai merely discloses a generic application window and one skilled in the art would recognize that the generic application window could take the form of known application windows, such as the application window including image receiving areas as described by Butler.
While Tsai, Duncan, and Butler teaches in response to a completion of the drag touch input made on the captured image, displaying the captured image inserted into the application corresponding to the second display window and a predefined area of the second display window to which the captured image is to be inserted, they fail to show the wherein the captured image inserted into the application corresponding to the second display window is displayed in a size adjusted based on a size of a predefined area of the second display window to which the captured image is to be inserted, the size of the captured image inserted into the application corresponding to the second display window being 
resizing an image that is drag and dropped to an area to fit the area (Fig. 8, Fig 9A, Fig. 98, and Paragraph 0069 lines 3-7).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tsai, Duncan, Butler, and Van before him at the time the invention was made, to modify the in response to a completion of the drag touch input made on the captured image, displaying the captured image inserted into the application corresponding to the second display window and a predefined area of the second display window to which the captured image is to be inserted taught by Tsai, Duncan, and Butler to include the resizing an image that is drag and dropped to an area to fit the area of Van, in order to obtain wherein the captured image inserted into the application corresponding to the second display window is displayed in a size adjusted based on a size of a predefined area of the second display window to which the captured image is to be inserted, the size of the captured image inserted into the application corresponding to the second display window being adjusted out of proportion to a size of the second display window. It would have been advantageous for one to utilize such a combination as providing an automatic helpful operation, as suggested by Van (Paragraph 0069 lines 6-8).

In regard to claim 2, Tsai discloses wherein the first display window is a display window that is focused (Paragraph 0017 and Paragraph 0029 lines 7-13: drag-drop event initiated at portion of image in window. Inherently and well known, a window is focused when the user provides inputs to the window).

(Paragraph 0017 lines 3-4 and Paragraph 0029: drag-drop event is initiated at portion of image to be captured. Drag-drop events include a press and hold. Press and hold inputs inherently and are well-known to require a press input for a predetermined amount of time to distinguish between just press-release and a press-hold). Further, as the combination of Tsai and Duncan modifies Tsai to utilize touch inputs (see at least the above rejection of claim 1) the combination of Tsai and Duncan (and Butler and Van) further teaches wherein the receiving of the first touch input for capturing the image comprises determining the captured image based on the first touch input which is a touch input made on the image to be captured for a predetermined amount of time.

In regard to claim 7, Duncan further teaches the captured image is a downsized image having a size that is smaller than a size of the image (Paragraph 0024: a portion is designated indicating that it is not the whole image and therefore smaller than the image and can be considered a downsized image). Accordingly, the combination further teaches wherein the captured image is a downsized image having a size that is smaller than a size of the image. It would have been advantageous for one to utilize such a combination as allowing the user to explicitly define a portion they wish to capture, therefore improving usability by giving the user greater control and flexibility over the use of displayed content.

In regard to claims 10, 11, 13, and 16, apparatus claims 10, 11, 13, and 16 correspond generally to method claims 1, 2, 4, and 7, respectively, and recite similar features in apparatus form, and therefore are rejected under the same rationale.

(Paragraph 0013).  Accordingly, the combination of Tsai, Duncan, Butler, and Van further discloses a non-transitory computer readable recording medium having recorded thereon a program for executing the method of claim 1.

In regard to claim 20, Duncan further discloses wherein the displaying of the image differently from the regions other than the image comprises: displaying, the image differently from the regions other than the image by displaying the image with at least one of different color, different saturation, or different brightness from at least one of color, saturation, or brightness applied to the regions other than the image (Paragraph 0026: alterations may be made to the designated and/or non-designated content to draw attention including changing color, changing brightness, or applying overlays).  Accordingly, the combination of Tsai and Duncan further teaches wherein the displaying of the image differently from the regions other than the image on the first display window comprises: displaying, on the first display window, the image differently from the regions other than the image by displaying the image with at least one of different color, different saturation, or different brightness from at least one of color, saturation, or brightness applied to the regions other than the image.

In regard to claim 21, method claim 21 corresponds generally to claim 1 and recites similar features and therefore is rejected under the same rationale.

In regard to claim 22, Van further teaches that the size of the image is automatically adjusted (Paragraph 0069: automatically resized). Accordingly, the combination further teaches wherein the size of the captured image inserted into the application corresponding to the second display window being adjusted out of proportion to a size of the second display window comprises the size of the captured .

5.	Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai (US 2012/0174012 A1), Duncan et al. (US 2007/0294630 A1), Butler et al. (US 2011/0283211 A11), Van Ieperen et al. (US 2012/0254782 A1), hereinafter referred to as Van, and further in view of Skirpa et al. (US 2012/0010995 A1).

In regard to claim 6, while the combination of Tsai and Duncan (and Butler and Van) teaches determining the image to be captured includes a drawing on the image to be captured (See the rejection of claim 1 and Duncan Paragraph 0024: free form tool to create free form shape of designated area as the portion to of the image to be captured), they fail to explicitly show the drawing of a closed curve, as recited in the claims. Skirpa teaches selecting an area similar to that of Duncan. In addition, Skirpa further teaches 
designating a selection area by enclosing the area with a drawn line (Paragraph 0145 lines 17-18 and Paragraph 0191 lines 25-26).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tsai, Duncan, Butler, Van, and Skirpa before him at the time the invention was made, to modify the determining the image to be captured taught by the combination of Tsai and Duncan (and Butler and Van) to include the designating a selection area by enclosing the area with a drawn line of Skirpa, in order to obtain wherein the first input touch input comprises a drawing of a closed curve on the image to be captured. It would have been advantageous for one to utilize such a combination as providing means to define an area for selection, as suggested by Skirpa (Paragraph 0191 lines 25-26), and ultimately explicit means to create a free form shape that designates an area with no ambiguity. Duncan 

In regard to claim 15, apparatus claim 15 corresponds generally to method claim 6 and recites similar features in apparatus form and therefore is rejected under the same rationale.

Response to Arguments
6.	The arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
	It is argued that the combination of Tsai, Duncan, Butler, and Van fail to disclose “wherein the captured image inserted into the application corresponding to the second display window is displayed in a size adjusted based on a size of a predefined area of the second display window to which the captured image is to be inserted, the size of the captured image inserted into the application corresponding to the second display window being adjusted out of proportion to a size of
the second display window” because Van does not disclose that the size of captured image inserted into the application corresponding to the second display window is adjusted out of proportion to a size of the second display window. The examiner respectfully disagrees. 
	It is the combination of Tsai, Duncan, Butler, and Van that teaches the argued subject matter, not Van alone. In the rejection, Tsai and Duncan are modified by Butler to include a predefined area of the second display window to which the captured image is to be inserted. That is, the combination provides for inserting the captured image into a predefined area of the second display window. The rejection goes on to describe modifying the insertion of the image to include sizing the image based on the size predefined area, based on the teachings of Van.  That is, the captured image is inserted into a 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173